DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harima (Patent 8072276) in view of Okazaki et al (Pub 2006/0055479, further referred to as Okazaki).
	As to claim 1, Harima teaches an oscillator comprising (fig 1a and 1b):
a package (3 and 14) having a plurality of external terminals (13) disposed on a mounting surface;
a circuit element (2) housed in the package; and
a resonator (4 and ) which is housed in the package, and is electrically coupled to the circuit element (column 3 lines 49-57), wherein
the circuit element has a rectangular shape in a plan view (fig 1B the shape is rectangular, overlapping the plurality of external terminals in the plan view (fig 1B, 13 overlaps the four corners of the IC chip).
	Harima does not teach a plurality of pads and overlapping at least 3 bumps with the external terminals.
	Okazaki teaches an oscillator circuit (fig 13-16) in which a resonator (2) mounted on top an IC chip (1) where IC chip connects to a package (3) from a plurality of pads (5) connected to the package with bumps (20) where the pads are formed in the corners for the IC chip (fig 14)(with pads formed in the corner the bumps will overlap with the external terminals) .  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the oscillator, IC chip size, and external terminal size taught in Harima with the pad bonding and pad locations taught in Okazaki in order to produce a improve stress reduction and size in crystal oscillators.
As to claim 2, Harima teaches the circuit element has a rectangular shape in a plan view (fig 1B the shape is rectangular, overlapping the plurality of external terminals in the plan view (fig 1B, 13 overlaps the four corners of the IC chip). Okazaki teaches where IC chip connects to a package (3) from a plurality of pads (5) connected to the package with bumps (20) where the pads are formed in the corners for the IC chip (fig 14)(with pads formed in the corner the bumps will overlap with the external terminals){each of the bump members is bonded to the package at a position overlapping at least one of the external terminals in the plan view).
As to claim 9, Harima teaches a method of manufacturing an oscillator comprising (fig 1a and 1b):
a package (3 and 14) having a plurality of external terminals (13) disposed on a mounting surface;
a circuit element (2) housed in the package; and
a resonator (4 and ) which is housed in the package, and is electrically coupled to the circuit element (column 3 lines 49-57), wherein
the circuit element has a rectangular shape in a plan view (fig 1B the shape is rectangular, overlapping the plurality of external terminals in the plan view (fig 1B, 13 overlaps the four corners of the IC chip).
	Harima does not teach a plurality of pads and overlapping at least 3 bumps with the external terminals.
	Okazaki teaches an oscillator circuit (fig 13-16) in which a resonator (2) mounted on top an IC chip (1) where IC chip connects to a package (3) from a plurality of pads (5) connected to the package with bumps (20) where the pads are formed in the corners for the IC chip (fig 14)(with pads formed in the corner the bumps will overlap with the external terminals) .  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the oscillator, IC chip size, and external terminal size taught in Harima with the pad bonding and pad locations taught in Okazaki in order to produce a improve stress reduction and size in crystal oscillators.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest distance details of the of the pad locations as is recited in claims 3-5 and the details of each of the plurality of pads as recited in claims 6-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazaki (Pub 2005/0264140) teaches a method of mounting an IC chip with a plurality of pads and bumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849